Exhibit 10.22
SERVICE AGREEMENT


This Connectivity Agreement ("Agreement") is entered into as of November 30,
2007 ("Effective Date") by and between eRx Network, LLC ("eRx"), with offices at
301 Commerce Street, Suite 3150, Fort Worth Texas 76102, and Vemics, Inc., A
Nevada Corporation, with offices at 523 Avalon Gardens, Nanuet, NY 10954,
("Vemics").


Recitals


Whereas                      The Vemics iMedicor Portal (“Imedicor”) gives
physicians and healthcare professionals the ability to exchange patient
Protected Health Information (“PHI”) with other healthcare organizations in a
HIPAA compliant environment and manner. In addition, IMedicor also makes
available to it’s users a catalog of Certified Medical Education (“CME”) content
and a system that facilitates the use of voice recognition software modify, edit
and create text files.


Whereas                      eRx is a healthcare network organization offering a
variety of financial and clinical electronic data interchange transaction
services to subscribing healthcare providers and pharmacies. These services
include faxing and electronic prescription transaction routing to subscribing
healthcare providers of its own or others’ software and/or networks through its
proprietary, secure, national network (“eRx Pad®”).


Whereas                      eRx desires to establish a connection from eRx Pad®
to Partner’s web portal in order to facilitate the exchange of Prescription Data
between eRx Subscribers and Vemics’s Subscribers. Functionality and components
of this connection will include, but are not limited to, the following:


A.                 eRx and Vemics will work together to implement a system to
allow Physician(s) to view refill requests, and approve or deny these
prescription requests from Pharmacy’s utilizing the eRx Pad®, the IMedicor
Portal and the Partner Web Portal.


B.                 On a non-exclusive basis, Vemics will make available to all
authorized IMedicor Subscribers the Partner Web Portal, and eRx will make
available all eRx Subscribers on eRx Pad®.


C.                 eRx will work with their customers and Vemics to advise their
facsimile customers of the ability to issue refill request through Partner Web
Portal rather than by facsimile.  eRx and its customers have the right of
refusal regarding messaging, including placement and message content that does
not facilitate the goals of this agreement


NOW, THEREFORE, intending to be legally bound hereby, eRx and Vemics agree as
follows:


1. DEFINITIONS.  Defined terms used in this Agreement but not otherwise defined
herein shall have the meanings set forth in this Article 1 as follows:
 
1.1. "Confidential Information" shall mean confidential or other proprietary
information that is disclosed by one party to the other party under this
Agreement, including, without limitation, designs, software designs and code,
product specifications and documentation, business and product plans, patient
information, prescription information or data, Individually Identifiable Health
Information and clinical data contained in the Prescription Data communicated
between the parties, and other confidential business information.  Confidential
Information shall not include information which: (i) is or becomes public
knowledge without any action by, or involvement of, the party receiving the
Confidential Information hereunder; (ii) is independently developed by the
receiving party without use of the other party's Confidential Information; (iii)
is already known to the receiving party at the time of disclosure under this
Agreement; or (iv) is disclosed to the receiving party by a third party who is
entitled to disclose it without restriction.
 
1.2. "Connectivity Service" shall mean the service of providing connectivity
between the Partner Web Portal and eRx Pad® through which Prescription Data may
be exchanged between the parties on a non-exclusive basis.
 
1.3. "eRx Interface " shall mean the eRx portion of the bi-directional interface
developed by eRx based on the Interface Specifications.
 
1.4. "eRx Subscriber" shall mean a registered pharmacy customer of eRx Pad®
using an eRx software product or some other third-party software product to send
and receive transactions through eRx Pad®.
 
1.5. “IIHI” shall mean all individually identifiable health information as
defined in the Health Insurance Portability and Accountability Act of 1996, as
amended, and the regulations promulgated thereunder, that is provided, directly
or indirectly, by or on behalf of one party to the other party.
 
1.6. "Intellectual Property Rights" shall mean all forms of intellectual
property rights and protections and proprietary rights, including without
limitation, all right, title and interest arising under United States common and
statutory law and the laws of other countries to all: (i) patents and all filed,
pending or potential applications for patents, including any reissue,
reexamination, division, continuation or continuation-in-part applications
throughout the world now or hereafter filed; protecting all rights of
patentability (ii) trade secret rights and equivalent rights; (iii) copyrights,
other literary property or authors rights, whether or not protected by copyright
or as a mask work; (iv) proprietary indicia, trademarks, trade names, symbols,
logos and/or brand names and (v) inventions, know-how, methodologies and
industrial design rights.
 
1.7. “Interface Specifications” shall mean the set of written documents that
represents the agreed to technical design and functionality of the connection
between eRx Pad® and Partner Web Portal as set forth in Exhibit A, incorporated
herein by reference.  The Interface Specifications will also include, without
limitation, transaction specifications for Prescription Data, and business
rules, policies and procedures relating to the Prescription Data flow between
eRx Pad® and Partner Web Portal.
 
1.8. "Partner Web Portal Interface" shall mean Vemics’s portion of the
bi-directional interface developed by Vemics based on the Interface
Specifications.
 
1.9. “Prescription Data” shall mean the following types of transactions:
original prescriptions; refill authorization requests; refill authorizations;
stop orders; and other mutually agreed upon transaction types (as they become
available from pharmacies).
 
 
 

--------------------------------------------------------------------------------

 
 
1.10. “Privacy Rule” shall mean the Standards for Privacy of Individually
Identifiable Health Information, 45 C.F.R. Parts 160 and 164.
 
1.11. "Vemics Subscriber" shall mean a Vemics customer who is an authorized
physician using a Vemics software product or some other third-party software
product and/or network to send and receive transactions through Partner Web
Portal.
 
1.13.  “Security Rule” shall mean the Security Standards for Protection of
Electronic Protected Health Information at 45 C.F.R. Part 164, subpart C.
 
1.14. "System" shall mean either the Partner Web Portal or the eRx Pad®, as
applicable, and "Systems" shall mean the Partner Web Portal and the eRx Pad®.
 
2. SERVICES, SUPPORT AND SYSTEM MODIFICATIONS.
 
2.1. General.  Subject to the terms of this Agreement, eRx and Vemics will
mutually implement the Connectivity Service using a bi-directional interface
between the eRx Pad and Partner Web Portal to facilitate the exchange of
prescription related data (i.e. refill prescription request messages) between
eRx Subscribers and IMedicor Subscribers.  In connection therewith, eRx will act
as an aggregator of Prescription Data for eRx Subscribers and Vemics will act as
an aggregator of Prescription Data for IMedicor Subscribers. All Prescription
Data to be exchanged between eRx Pad® and Partner Web Portal will be transmitted
through the single interface between the eRx Pad and Partner Web Portal. Each
party shall be responsible for providing technical support related to the
Connectivity Service for users of its System in accordance with its own support
policies. Each party shall be also responsible for operating its system in a
HIPAA Compliant Manner.
 
2.2. Customer Comments.  Each party shall forward to the other party any
comments or complaints received by each party with respect to the other party's
System or the Connectivity Service in a timely manner.
 
2.3. Periodic Review.  At such times as the parties mutually agree, they will
meet to review the Connectivity Service and to discuss any appropriate changes
to the specifications or implementation of the Connectivity Service.
 
2.4. System Modifications.  During the Term of this Agreement, neither party
will modify its System so that it no longer exchanges Prescription Data in
accordance with the Interface Specifications unless (i) eRx notifies Vemics in
writing of its intent to make such modifications as soon as reasonably
practicable in advance of the anticipated implementation date of such
modification, (ii) Vemics notifies eRx in writing of its intent to make such
modifications as soon as reasonably practicable in advance of the anticipated
implementation date of such modification, or (iii) the parties mutually agree in
writing to revise the Interface Specification.  Each party shall be responsible
for expenses incurred for its own modifications. Each party has the right to
modify its System to remain compliant with the HIPAA regulations.
 
2.5. Fees.  There are no fees associated with providing this service.  eRx has
the right to charge its customers a standard fee for transactions routed to the
Partner Web Portal.  Vemics will not solicit or charge any fees for the Partner
Web Portal service to eRx customers accept as mutually agreed to by the parties
in advance any fee being charged. Vemics shall have the right to charge Vemics
Subscribers a fee for using the Partner Web Portal.
 
3. CONFIDENTIALITY and PRIVACY.
 
 
3.1. Protection of Confidential Information.  Each Party agrees not to use,
transfer or otherwise disclose the Confidential Information of the other Party
to any third party, except as required to perform its obligations under this
Agreement or as otherwise provided by law.  Each Party shall (i) give access to
such Confidential Information solely to those employees or independent
contractors with a need to have access thereto for purposes of this Agreement,
and (ii) take the same security precautions to protect against disclosure or
unauthorized use of such Confidential Information that the Party takes with its
own confidential information, but, in no event, shall a Party apply less than a
reasonable standard of care to prevent such disclosure or unauthorized use.
Nothing in this Agreement shall prevent either Party from disclosing the
Confidential Information of the other Party pursuant to any judicial or
governmental order or regulation, provided that the Party gives the other Party
reasonable prior notice of such disclosure to contest such order.
 
 
3.2. Confidentiality of Other Party’s Interface Specifications.  Each Party
shall treat the Interface Specifications of the other Party’s System(s) as
Confidential Information and shall not use the Interface Specifications for any
purpose other than exchanging Prescription Data in accordance with this
Agreement, technical maintenance of interface between the Party’s Systems, or as
mutually agreed upon between the parties; provided, however, that nothing in
this Agreement shall prevent either Party from independently developing similar
specifications with third parties as long as said development is done without
reference to the other party’s confidential information.
 
3.3. Compliance with Privacy Standards. Personally identifiable health
information about healthcare customers (“Protected Health Information” or “PHI”)
is subject to various statutory privacy standards, including the Health
Insurance Portability and Accountability Act of 1996 (“HIPAA”), and regulations
adopted thereunder by the Department of Health and Human Services (45 C.F.R.
Parts 160, 162, and 164).  eRx and Vemics shall treat such information in
accordance with those standards. Whether or not either party is a "Covered
Entity" as defined in the Privacy Rule, each Party shall use and/or disclose
IIHI on and/or through the Partner Web Portal: (a) solely to perform its
obligations under this Agreement and carry out treatment, payment and health
care operations described in § 164.506(c) of the Privacy Rule; and (b) in
compliance with the minimum necessary standard described in § 164.502(b) of the
Privacy Rule, and the Security for Standards for Protection of Electronic PHI at
45 C.F.R. Part 164, subpart C (“Security Rule”).
 
3.4. Further Obligations.   Upon expiration or any termination of this
Agreement, each Party shall return or destroy, all material in any medium that
contains, refers to, or relates to such other Party’s Confidential Information,
and retain no copies except as may be required to comply with applicable law. In
addition, upon expiration or any termination of this Agreement, each Party shall
delete and/or “wipe clean” any data contained on any Computer System that
contains Confidential Information of the other party in order to make such
inaccessible by any means possible. If such return or destruction is not
feasible, each Party shall extend the protections of this Agreement to the PHI
and limit further uses and disclosures to those purposes that make the return or
destruction of the PHI infeasible.
 
 
 

--------------------------------------------------------------------------------

 
 
3.5. Consent.  eRx represents and warrants to Vemics that:
 
3.5.1. eRx has obtained or has contractually required parties with which it
contracts to provide the requisite descriptions of uses and disclosures (e.g.,
in notices of privacy practices to the extent required by 45 C.F.R. § 164.520)
and to obtain the requisite consents, acknowledgements, authorization and other
approvals necessary to release Prescription Data, confidential patient
information and IIHI to Vemics for delivery by Vemics to its Subscribers in
compliance with applicable Law and/or Statutes.
 
3.5.2. To the best of eRx’s knowledge, information and belief the requisite
descriptions of uses and disclosures and the requisite consents,
acknowledgements, authorization and other approvals necessary to release
Prescription Data, confidential patient information and IIHI to Vemics for
delivery by Vemics to its Subscriber’s in compliance with applicable Law and
Statutes have been provided and obtained or will have been provided and obtained
as of the date of release of the applicable confidential patient information or
IIHI to Vemics.
 
4. INTELLECTUAL PROPERTY RIGHTS.
 
4.1. eRx Interface.  eRx shall retain all right, title and interest in, and
shall be the sole owner of, the eRx Interface, any modifications, enhancements
or improvements thereto and derivative works thereof, including any Intellectual
Property Rights therein. Vemics will respect all Intellectual Property Rights of
eRx.
 
4.2. Vemics Interface.  Vemics shall retain all right, title and interest in,
and shall be the sole owner of the Vemics Interface, any modifications,
enhancements or improvements thereto and derivative works thereof, including any
Intellectual Property Rights therein. eRx will respect all Intellectual Property
Rights of Vemics.
 
5. TERM AND TERMINATION.
 
5.1. Term.  This Agreement shall commence on the Effective Date and continue for
the period of three (3) years (the "Initial Term").  Thereafter, this Agreement
shall automatically renew for additional periods of one (1) year ("Renewal
Term"), unless either Party gives the other Party written notice of its
intention to terminate not less than ninety (90) days prior to expiration of the
Initial Term or any Renewal Term.  The Initial Term together with all Renewal
Terms constitutes the "Term" of this Agreement.
 
5.2. Termination for Cause. In the event of any material breach of this
Agreement, the non-breaching Party may terminate this Agreement prior to the end
of the Term by giving thirty (30) days prior written notice describing the
breach to the breaching Party; provided, however, that this Agreement shall not
terminate if the breaching Party has cured said Breach within thirty (30) days
after receiving written notification of its breach by non-breaching Party.
 
5.3. Termination for Insolvency. Either Party may terminate this Agreement,
immediately upon written notice, (i) upon the institution by or against the
other Party of insolvency, receivership or bankruptcy proceedings, provided that
such proceedings are not dismissed within thirty (30) days of commencement, (ii)
upon the other Party's making an assignment for the benefit of creditors, or
(iii) upon the other Party's dissolution or ceasing to do business.
 
6. WARRANTY DISCLAIMER.  THE ERX INTERFACE, THE ERX PAD®, ERX’S CONFIDENTIAL
INFORMATION, THE PARTNER WEB PORTAL INTERFACE, PARTNER WEB PORTAL AND VEMICS’S
CONFIDENTIAL INFORMATION ARE PROVIDED "AS-IS," WITHOUT ANY WARRANTIES OF ANY
KIND.  EXCEPT TO THE EXTENT SET FORTH HEREIN TO THE CONTRARY, EACH PARTY HEREBY
DISCLAIMS ALL WARRANTIES, EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION, ALL
IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, TITLE
AND NON-INFRINGEMENT.
 
7. INDEMNIFICATION.
 
7.1. General. Each Party shall indemnify, defend and hold harmless the other
Party and its affiliates, and its respective directors, officers, employees and
agents, from and against any and all liability, claim, loss, damage, injury or
expense (including reasonable attorneys' fees) brought by a third party to the
extent arising from or in connection with any breach of this Agreement or of any
warranty hereunder or from any negligence or wrongful acts or omissions.
 
7.2. Intellectual Property Rights.  Each Party (the “First Party”) shall
indemnify and hold the other (the “Second Party”) harmless from any claim by a
third party and, at its own expense, shall defend any action brought or
threatened against the Second Party to the extent that such claim or action is
based on a claim that any portion of its System infringes upon the Intellectual
Property Rights of a third party, not affiliated with the Parties.  In the event
of such a claim or action, the First Party shall, without additional cost to the
Second Party, take one of the following actions in the First Party's discretion:
(a) make the offending portion of its System non-infringing; (b) replace the
offending portion of its System with a functionally equivalent item; or (c)
terminate the Second Party’s right to use its System.  Subject to the foregoing,
the Second Party shall cease using any portion of the First Party’s System, if
so directed by the First Party.  Continued use of the allegedly infringing
System, or any portion thereof, by the Second Party after the First Party has
directed the Second Party to cease use of the allegedly infringing System, or
portion thereof, shall relieve the First Party of any further obligation under
this Section 7.2 from the date of such direction.  THE FOREGOING STATES THE
ENTIRE LIABILITY OF THE FIRST PARTY WITH RESPECT TO ANY CLAIMS OF INTELLECTUAL
PROPERTY RIGHTS INFRINGEMENT BY ITS SYSTEM.
 
7.3. Procedure. The indemnified Party shall promptly provide the indemnifying
Party with written notice of any claim which the indemnified Party believes
falls within the scope of this Section; provided, however, that, except to the
extent the indemnifying Party is actually prejudiced by the indemnified Party's
failure to provide such prompt notice, such failure to provide prompt notice
hereunder shall not limit the indemnified Party's rights under this
Section.  The indemnified Party may, at its own expense, assist in the defense
of any such claim if it so chooses, provided that the indemnifying Party shall
control such defense and all negotiations relative to the settlement of any such
claim.
 
8. LIMITATION OF LIABILITY.  IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR ANY
INDIRECT, PUNITIVE, INCIDENTAL, SPECIAL, OR CONSEQUENTIAL DAMAGES ARISING OUT OF
OR IN ANY WAY CONNECTED WITH THIS AGREEMENT, INCLUDING WITHOUT LIMITATION, LOSS
OF REVENUE OR ANTICIPATED PROFITS OR LOST BUSINESS OR LOST SALES, WHETHER BASED
IN CONTRACT, TORT (INCLUDING NEGLIGENCE), STRICT LIABILITY, OR OTHERWISE, EVEN
IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF DAMAGES. THE TOTAL
LIABILITY OF EACH PARTY ARISING FROM THIS AGREEMENT, WHETHER BASED IN CONTRACT,
TORT (INCLUDING NEGLIGENCE OR STRICT LIABILITY), OR OTHERWISE, SHALL NOT EXCEED
FIFTY THOUSAND DOLLARS. THE FOREGOING LIMITATIONS SHALL APPLY NOTWITHSTANDING
ANY FAILURE OF ESSENTIAL PURPOSE OF ANY LIMITED REMEDY.
 
 
 

--------------------------------------------------------------------------------

 
 
9. GENERAL PROVISIONS.
 
9.1. Relationship of the Parties. The relationship established between the
Parties by this Agreement is that of independent contractors, and nothing
contained herein shall be construed to: (i) give either Party the power to
direct and/or control the day-to-day activities of the other, (ii) constitute
the Parties as partners, joint ventures, co-owners or otherwise as participants
in a joint or common undertaking, or (iii) allow a Party to create or assume any
obligation on behalf of the other Party for any purpose whatsoever, except as
contemplated by this Agreement.
 
9.2. Complete Understanding; Modification.  This Agreement constitutes the
complete and exclusive agreement of the Parties and supersedes all prior
understandings and agreements, whether written or oral, with respect to the
subject matter hereof.  No modification of or amendment to this Agreement, nor
any waiver of any rights under this Agreement shall be effective unless in a
writing signed by both Parties hereto.
 
9.3. Severability.  If any provision of this Agreement is held to be invalid or
unenforceable under applicable law the remaining provisions of this Agreement
shall not be affected thereby.
 
9.4. Non-assignability and Binding Effect.  Neither Party shall assign or
transfer this Agreement without the prior written consent of the other Party,
except to a successor-in-interest or a purchaser of substantially all of the
assets of either Party, or the purchaser of the assets of the business unit or
division of either Party using or providing the Connectivity Service.  Subject
to the foregoing, this Agreement shall be binding upon and inure to the benefit
of the Parties hereto and their permitted successors and assigns. This Agreement
may be assigned with the written consent of all the parties to this Agreement.
 
9.5. Notices.  All notices and other communications hereunder shall be in
writing and shall be deemed effective when delivered by hand or by delivery via
nationally recognized Overnight Courier (Such Federal Express, DHL, and UPS)
with a signature receipt requested, or upon receipt when mailed by registered or
certified mail (return receipt requested), postage prepaid, to the Parties at
the addresses first listed above (or at such other address for a Party as shall
be specified by like notice).
 
9.6. Force Majeure.  Neither Party shall be liable for any loss resulting from a
cause over which it does not have direct control, including, but not limited to,
failure of electronic or mechanical equipment or communication lines, telephone
or other interconnect problems, computer viruses, unauthorized access, theft,
operator errors, acts or terrorism, severe weather, earthquakes, or natural
disasters, strikes or other labor problems, wars, or governmental restrictions.
 
9.7. Waiver.  No failure or delay on the part of any Party in exercising any
right hereunder, irrespective of the length of time for which such failure or
delay shall continue, will operate as a waiver of, or impair, any such
right.  No single or partial exercise of any right hereunder shall preclude any
other or further exercise thereof or the exercise of any other right.  No waiver
of any right hereunder will be effective unless given in a signed writing.
 
9.8. Governing Law.  This Agreement is governed by the laws of the State of
Texas, U.S.A. without giving effect to any provision that would make the laws of
another jurisdiction applicable.
 
9.9. Counterparts.  This Agreement may be executed in counterparts, each of
which shall be deemed to be an original, and all of which together shall
constitute one and the same agreement.
 
9.10. Publicity.  eRx and Vemics will issue a joint press release regarding the
relationship of the parties relative to this Agreement, subject to mutually
approved content and schedule.  Neither Party shall use the other Party’s or the
other Party’s customers’ logo or trademarks without the other Party’s prior
written consent.
 
9.11. Amendments. The Parties agree to take such action as is necessary to amend
this Agreement from time to time as is necessary to comply with the requirements
of applicable law, including but not limited to, the Health Insurance
Portability and Accountability Act, Public Law 104-191. However, no change,
amendment, or modification to this Agreement shall be valid and/or effective
unless it is set forth in writing and signed by both parties.
 
9.12. Survival.  Any provision of this Agreement that contemplates performance
or observance subsequent to termination or expiration of this Agreement shall
survive termination or expiration of this Agreement and continue in full force
and effect.
 
 
 

eRx Network, LLC.          Vemics, Inc.   By:________________________________  
  By:  Thomas Dorsett  
Printed Name:  _______________________
   
Printed Name: /s/ Thomas Dorsett                   
 
Title: ______________________________           
   
Title: President Healthcare
 
Date: November 30, 2007                                            
   
Date: November 30, 2007
 

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A


INTERFACE SPECIFICATIONS


(TO BE DEVELOPED BY THE PARTIES AND ATTACHED HERETO AT A LATER TIME)
 
ERx Network’s product eRx Pad, an electronic prescription service (e-Script),
gives retail pharmacy a common method of connecting to physicians through eRx's
secure and reliable network. Our e-script services give pharmacies the ability
to utilize a common workflow for refill requests and reduces the time spent
managing the doctor communication process. Electronic prescribing automates new
prescriptions and refill requests/responses. The eRx Pad solution provides a
single route for all refill requests to physicians regardless of the physician’s
participation in the program. eRx Network will always determine the most
efficient electronic route to the physician and fax the physician when
necessary.
 
Vemics and eRx Network will create an interface that will allow participating
pharmacies  to send from their management systems, a refill request message to
eRx Pad that will in turn, be directed into the iMedicor portal. The message
will travel through iMedicor and populate into a standardized form that provides
the medical office with the appropriate refill request information. The
physician or staff member will the then approve or deny the request and the
return message will travel back to the management system via iMedicor and eRx
Pad.


The interface will give participating physician offices the ability to register
in iMedicor for free and activate their refill service immediately. A message
will be sent to eRx Network in notification that the service must be switched
from fax to iMedicor electronic delivery.